DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Disposition of the Claims
Claims 1, 4-16, 19-21, 23, 25, 28, 31 and 34-35 are pending in the application.  Claims 2-3, 17-18, 22, 24, 26-27, 29-30, 32-33 and 36 have been cancelled.  Claims 19-20 are withdrawn from consideration due to Applicant’s elections.  
Amendments to claims 1 and 12, filed on 12/10/2021, have been entered in the above-identified application. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "wherein the first layer faces inwardly towards the enclosed space, the second layer faces outwardly away from the enclosed space."  It is unclear if the 


Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-8, 10, 12-15, 23, 25, 28, 31 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salyer et al. (US 6,192,703 B1) in view of Kanios (US 2004/0139705 A1).

Regarding claims 1, 6-7, 12, 14 and 34-35, Salyer et al. (“Salyer”) teaches insulating vacuum panels (e.g. ‘18’ in FIG. 1) that are particularly effective for providing the insulating characteristics and properties necessary in highly insulated containers which allow the safe storage and transportation of medicinals such as vaccines (cols. 2-3 lines 55-11; also col. 4 lines 3-9).  Salyer teaches that the evacuated insulating panel is suitable for use in insulating various structures, such as cooled pouches for cool or cold food delivery, and that the panels are employed in portable containers for storing and transporting temperature sensitive materials such as medicinals, e.g., vaccines (col. 1 lines 45-65).  Salyer also teaches wherein a container is a box or pouch for storage and transport of heat sensitive products at temperatures from -100° C. to +132° C (claim 38).  Salyer teaches that the insulated panel comprises a microporous, open cell silica foam or a precipitated silica insulating support member, enclosed within a flexible, heat-sealable polymeric envelope (a single composite film as claimed) (Abstract and col. 3 lines 12-39).  

With regard to the claim 1 limitations “wherein the single composite film comprises at least three layers, wherein the at least three layers comprise at least a first layer, a second layer, and a middle layer, wherein the first layer is formed as a sealing layer,” and wherein “the middle layer is a barrier layer,” Salyer teaches that the flexible (heat-sealable polymeric) envelope is prepared from a multi-layer film containing at least one layer which exhibits good air (N2,O2) barrier properties and at least one layer which exhibits good water-barrier properties (Abstract and col. 5 lines 32-49).  Thus, Salyer also meets the limitations of claims 12, 14 and 34-35.  

With regard to the claim 1 limitation “wherein an entirety of the composite film is biologically degradable,” Salyer further teaches that a list of polymeric materials useful in constructing the vacuum panels with their permeability properties is shown in Table 1 (col. 6 lines 11-16).  The examiner notes that Table 1 includes polymers such as copolyesters, polyvinyl alcohol and cellophane (cellulosic), as claimed by applicant.  Thus, Salyer also meets the limitations of claims 6-7.  

With regard to the claim 1 limitation “a permeability of a maximum 3 cm3/m2/24h carbon dioxide at 23°C and 50% relative humidity and/or a permeability of a maximum 1.5 cm3/m2/24h oxygen at 23°C and 50% relative humidity,” Salyer teaches that a multi-layer barrier film found to be effective for use as the envelope typically exhibits a gas (particularly O2 and N2) permeation rate of about 0.00001 CC/24 hours/100 sq. in./mm thickness at atmospheric pressure, 73° C. (or 73° F) and 0% RH (same paragraph, Table 1 and Abstract).


Salyer does not explicitly disclose wherein the first layer is sealed directly to itself to define an enclosed space, wherein the second layer (or outer layer) comprises at least a 

However, Kanios teaches a packaging material for a transdermal system in the form of a pouch comprising barrier materials to protect the system from degradation and loss by internal and external factors ([0023], [0028]-[0029] and [0053]).  Kanios teaches that a pouch may comprise a single sheet or laminate that has been folded and sealed all along its edges, or along all non-folded edges, and that the preferred packaging material is self-sealing (i.e., able to form a stable bond between two facing surfaces of the same material without the use of an adhesive) ([0037] and claim 2).  Kanios also teaches that it is desirable to provide a secondary (or outer) layer, and that the secondary layer can be a film or laminate comprising any suitable material known in the art for packaging such as metal foils, polyethylenes, polyesters, vinyl acetate resins, ethylene/vinyl acetate copolymers, polyurethanes, polyvinyl chloride, woven and non-woven fabric, cloth and papers ([0038]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have folded and sealed the the multi-layer film (laminate) of Salyer along its edges, or along all non-folded edges, through the use of a self-sealing inner layer, in order to obtain a pouch that can have a perimeter in any irregular or uniform shape for the packaging and storage of a drug, potentially without the use of an adhesive, as taught by Kanios (see [0037], [0048] and claim 2).  It would also have been obvious to one having ordinary skill in the art at the time of the invention to have provided the multi-layer film (laminate) of Salyer with an outer layer comprising a non-woven fabric in order to augment the pouch’s maintenance and stabilizing properties, to increase tear resistance such that the pouch may function as a child resistant/proof package, to provide a more cosmetically appealing covering, and/or to provide an easier printing substrate, as taught by Kanios ([0038] and [0048]).  

With regard to the claim 1 limitation "the composite film has a bonding adhesion of more than 1.7 newtons," Salyer teaches heat sealing (col. 3 lines 12-39).  The examiner notes that applicant has provided at paragraphs [0029], [0040] and [0045] of applicant's published specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Salyer in view of Kanios discussed above is the same or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composite of Salyer in view of Kanios would have the claimed property as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art at the time of the invention to expect that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the composite taught by Salyer in view of Kanios to have the claimed properties.  Thus, it is the position of the examiner that the claimed properties would be provided.  

Regarding claims 4-5, Kanios teaches attachment by means of heat fusion or an adhesive ([0041]).

Regarding claims 8 and 10, Kanios teaches that the secondary layer can be a film or laminate comprising any suitable material known in the art for packaging such as metal foils, polyethylenes, polyesters, vinyl acetate resins, ethylene/vinyl acetate copolymers, polyurethanes, polyvinyl chloride, woven and non-woven fabric, cloth and papers ([0038] and claim 4).  As noted above, Salyer teaches polymers such as copolyesters, polyvinyl alcohol and cellophane (cellulosic) (see Table 1, col. 6 lines 11-16).

Regarding claims 13 and 23, Kanios teaches that, in practice of the preferred embodiments of the invention, the thickness of primary layer is from about 0.5 mil to about 2.5 mil (about 12.7 µm to about 63.5 µm, as calculated by the examiner) ([0036]).

Regarding claim 15, the examiner notes that Salyer teaches a flexible, heat-sealable, polymeric film (Abstract).

Regarding claim 25, Kanios teaches that the adhesive is applied to the secondary layer and dried to a thickness that should preferably not exceed about 1 mil (about 25.4 um, as calculated by the examiner), and is preferably in a range from about 0.3 mil to about 0.75 mil (about 7.62 µm to about 19.05 µm, as calculated by the examiner) ([0046]).

Regarding claim 28, Kanios teaches that, in practice of the preferred embodiments of the invention, the thickness of secondary layer (i.e. the outer layer) is from about 0.2 mil to about 3.0 mil (about 0.005 mm to about 0.076 mm, as calculated by the examiner) ([0038]).  The examiner notes that Kanios also teaches that thinner and thicker widths may be employed ([0038]).

Regarding claim 31, the examiner notes Kanios teaches that the secondary layer (the outer layer) can be a laminate comprising any suitable material known in the art for packaging such as metal foils, polyethylenes, polyesters, vinyl acetate resins, ethylene/vinyl acetate copolymers, polyurethanes, polyvinyl chloride, woven and non-woven fabric, cloth and papers ([0038]).  For instance, in an embodiment, Kanios teaches wherein the outer layer comprises at least one polyester film affixed to the inner layer (claim 4).  The examiner notes that when the outer layer is a laminate, at least one layer in the laminate would be a middle layer in the pouch, corresponding to a barrier layer as claimed.  Kanios also teaches that the secondary layer should not be so thin so as to compromise its barrier and tear resistance properties to the pouch .



Claims 9 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salyer et al. (US 6,192,703 B1) in view of Kanios (US 2004/0139705 A1), as applied to claims 1 and 4 above, in view of Tilton (US PGPUB 2009/0142528). 

Regarding claim 9, Salyer in view of Kanios remains as applied above.

Salyer in view of Kanios does not explicitly disclose wherein the adhesive is a biologically degradable polyurethane adhesive.

However, Tilton teaches composite structures that have good biodegradability (see [0011] and Table 1).  In an embodiment, Tilton also discloses use of a urethane adhesive (see claims 29 and 34).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the adhesive of Salyer in view of Kanios with a biodegradable polyurethane in order to obtain composite structures that have good biodegradability as taught by Tilton (see [0011 and Table 1).

Regarding claim 28, Tilton teaches wherein a fiber-containing layer has a thickness of from about 1.5 mils to about 1000 mils (about 0.0381 mm to 25.4 mm), or from about 4 mils to about 28 mils (0.1 to about 0.711 mm) ([0016], [0042] and [0045]-[0046]). 
Claims 11, 16, 21 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salyer et al. (US 6,192,703 B1) in view of Kanios (US 2004/0139705 A1), as applied to claim 1 above, in view of Bansal (US PGPUB 2005/0130545). 

Regarding claims 11 and 21, Salyer in view of Kanios remains as applied above, teaching a nonwoven.  

Salyer in view of Kanios does not appear to explicitly disclose that the nonwoven material comprises a fleece that has an average fiber length of 1 to 10 cm.

However, Bansal teaches packaging materials that comprise a full-surface bonded nonwoven fabric (see [0043]).  Bansal teaches that the full-surface bonded nonwoven fabric comprises at least 50% by weight of multiple component fibers which can be staple fibers and which are used for bonding the nonwoven ([0010] and [0036]).  The full-surface bonded nonwoven fabric can also be spunlaced ([0018]).  The staple fibers preferably have a length of between about 0.25 inch (0.6 cm) and 4 inches (10.1 cm) (see [0025]-[0026]).

It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the nonwoven of Salyer in view of Kanios with staple fibers preferably having a length of between about 0.25 inch (0.6 cm) and 4 inches (10.1 cm) in order to obtain child resistant packaging or lidding components having a combination of high strength, tear resistance and air-permeability, as taught by Bansal (see Abstract and [0043]).

Regarding claim 16, Bansal teaches examples wherein the full-surface bonded nonwoven fabrics have tensile strengths ranging from 118.3 N to 185.9 N, and tear strengths ranging from 16.5 to 29.8 N (see Table 1).  With regard to the claimed water vapor permeability, Salyer teaches wherein the flexible envelope is prepared from a multi-layer film containing at least one layer which exhibits good air (N2,O2) barrier properties and at least one layer which 2 and N2) permeation rate of about 0.00001 CC/24 hours/100 sq. in./mm thickness at atmospheric pressure, 73° C. and 0% RH (same paragraph).  Salyer also teaches examples of polymeric materials such as a copolyester having a water permeation rate as low as 0.07 gm/24 hours/100 sq. in/mil-100° F (100% RH) (Table 1).  
In the event that Salyer is found not to explicitly disclose the claimed water vapor permeability, it would have been obvious to one having ordinary skill in the art at the time of the invention to have provided a water vapor permeability in a similarly low range as the gas and water permeation rates taught by Salyer in order to minimize the permeation of gas and liquid through the barrier film as desired by Salyer (see Abstract). 

Regarding claim 28, Bansal teaches examples of full-surface bonded nonwoven fabrics having thicknesses ranging from 0.079 mm to 0.127 mm (see Table 1).  



Response to Arguments

Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. 
Applicant contends that Salyer does not teach or suggest wherein the sealed molded body encloses the oral biologic, wherein the sealed molded body consists of a single composite film, the first layer is formed as a sealing layer and is sealed directly to itself to define an enclosed space, the first layer faces inwardly towards the enclosed space, the second layer faces outwardly away from the enclosed space, and the oral biologic is disposed within the 

Regarding theses contentions, the examiner notes that the insulating vacuum panels of Salyer comprise a flexible, heat-sealable polymeric envelope prepared from a multi-layer film (a single composite film as claimed).  Although the insulating vacuum panels themselves do not comprise or contain medicinals, the examiner notes that the insulating vacuum panels are used to provide insulation in the walls of Salyer’s portable storage containers, which can be provided in forms such as pouches (col. 1 lines 45-65 and claims 18 and 38).  With regard to the amended claim limitations, the examiner notes that Kanios is relied upon as teaching a first layer sealed directly to itself to define an enclosed space, and a second layer (or outer layer) comprising at least a nonwoven material, wherein the first layer faces inwardly towards the enclosed space, and wherein the second layer faces outwardly away from the enclosed space.  Kanios also teaches that a pouch may comprise a single sheet or laminate that has been folded and sealed all along its edges, or along all non-folded edges ([0037] and claim 2).  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conforti (US 2008/0164265 A1) teaches limitations pertinent at least to claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789   

/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789